Case 1:15-cv-00019-JEB Document 53 Filed 01/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, ex rel.
WILLIAM R. BALDIGA and
FAH LIQUIDATING TRUST
Civil Action No.15-00019(JEB)
Plaintiffs/Relators, FILED UNDER SEAL
AND EX PARTE
Vv.

HYBRID TECH HOLDINGS, LLC,
HYBRID TECHNOLOGY, LLC, and
ACE STRENGTH INTERNATIONAL, LTD.,

Defendants.

Ne New See ee ee” ee ee ee ee” ee ee ee

 

UNITED STATES’ NOTICE OF INTERVENTION
FOR PURPOSE OF SETTLEMENT

The United States of America, through undersigned counsel, respectfully submits this
Notice of Intervention for Purpose of Settlement in this gui tam action under the False Claims
Act, as amended, 31 U.S.C. § 3730 et seg. The United States intervenes in this action for the
purpose of effectuating a settlement between the United States, relators, and defendants.
Consistent with the terms of the Settlement Agreement, the United States and relators will file a
Joint Stipulation of Dismissal upon payment of the settlement amount by defendants.

The United States respectfully requests that the relators’ Second Amended Complaint,
this Notice, and the attached proposed Order be unsealed. The United States requests that all
other papers on file in this action remain under seal because such papers are provided by law to
the Court alone for the sole purpose of evaluating whether the seal and time for making an
election to intervene should be extended.

A proposed order accompanies this notice.

Dated: January 24, 2020
Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

 
Case 1:15-cv-00019-JEB Document 53 Filed 01/24/20 Page 2 of 2

JESSIE K. LIU
United States Attorney

DANIEL F. VAN HORN

J ohn €. Truong
Heather Graham-Oliver
Assistant United States Attorneys
United States Attorney’s Office
for the District of Columbia
555 Fourth Street, NW
Washington, D.C. 20530
Tel: (202) 252-2520 (AUSA Graham-Oliver)
Tel: (202) 252-2524 (AUSA Truong)
Fax: (202) 252-2505
Attorneys for the United States of America

 
